DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed November 5, 2020. Claims 1, 2, 5, 7, 9, 10, 13-15, 18, 22, 24, 26, 27, 29, and 32-34 have been amended, claim 20 has been cancelled, and new claims 36-38 have been added. Therefore, claims 1-19 and 21-38 are presently pending in this application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a tongue element in claims 5, 18, and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 14, lines 4 and 8 respectively, “along the spine of the user” is indefinite because it appears the applicant is attempting to claim a body part as a reference point. 
All remaining claims are rejected based on their dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7, 10-12, 14-17, 20, 24-26, 32-33, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chase (WO2015200203).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

    PNG
    media_image1.png
    765
    505
    media_image1.png
    Greyscale











With respect to claim 1, Chase discloses a compression garment system (100, fig 1) comprising a trunk garment (see annotated Chase fig 1 above) to be donned about a trunk of a user (see portion around trunk of user in fig 1; see also [0039], lines 11-13) to apply compression to the trunk and at least a portion of both legs of the user (see location of trunk garment in fig 1; portion of both thighs are covered by the garment), wherein the trunk garment comprises trunk pressure applying regions (114, fig 1) controllable to apply pressure to the trunk garment (see [0041], lines 1-4) and a leg garment (see annotated Chase fig 1 above) to donned about a left leg of the user to apply compression to the leg (see [0039], lines 15-18), wherein the leg garment comprises one or more leg pressure applying regions (114, fig 1) controllable to apply pressure to at least a portion of the leg (see [0042], lines 4-7).
With respect to claims 2 and 15, as best understood Chase discloses that the trunk garment defines a right upper leg opening (see annotated Chase fig 1 above) to receive at least portion of the femoral region of the right leg of the user (see location of trunk garment on the user about the right leg, at least a portion of the upper right leg is covered by the garment, thus the femoral region receives pressure) and a left upper leg opening (see annotated Chase fig 1 above) to receive at least portion of the femoral region of the left leg of the user (see location of trunk garment on the user about the left leg), wherein the trunk garment applies compression to at least portion of the femoral region of both of the right and left legs of the user (see [0042], lines 4-7).
With respect to claims 3 and 16, Chase discloses that the trunk garment extends from at least an upper end region (see annotated Chase fig 1; location of right and left upper leg openings) locatable proximate the pelvic region (the location of the trunk garment on the user 
With respect to claim 4 and 17, Chase discloses that the trunk garment further comprises tubing (155, fig 1) operably coupled to the trunk pressure applying regions (see connection of tubes 155 to garment 110) to transmit fluid to the trunk pressure applying regions (see [0059], lines 8-11), wherein the tubing extends from the trunk garment between the upper end region and the lower end region (the tubing connects to the plurality of pressure applying regions throughout the trunk garment).
With respect to claim 7 and 20, Chase discloses that one trunk pressure applying region is concentrically positioned about the trunk of the user (see annotated Chase fig 1 (b) above) such that the one trunk pressure applying region substantially lies in a plane perpendicular to an axis (see annotated Chase fig 1 (b) above) extending substantially along the spine of the user (the spine axis is vertical whereas the pressure region axis is horizontal, making the two perpendicular to one another).
With respect to claim 10 and 24, Chase discloses that the trunk garment comprises a plurality of thigh strap portions (see annotated Chase fig 1 above) that extend across an anterior (front) side of the user's thighs and are removably coupled (wrap around; see [0039], lines 1-3) to a thigh attachment region (the area of the garment where the two portions overlap) of the trunk garment to don the trunk garment about the thighs of the user, wherein the plurality of thigh strap portions define a gap (see annotated Chase fig 1 above) between at least two thigh strap portions.
With respect to claim 11, Chase discloses that the left leg garment extends from an upper end region (see annotated Chase fig 1 above) to a lower end region (see annotated Chase fig 1 
With respect to claim 12, Chase discloses that the system further comprises a controller (150, fig 1) to control pressure applied by the trunk pressure applying regions and the leg pressure applying regions (see [0053], lines 1-4) to move lymph (treatment of lymphedema; see [0003], line 2) from the trunk and the leg. 
With respect to claim 14, Chase discloses a compression garment system (100, fig 1) comprising a trunk garment (see annotated Chase fig 1 above) to be donned about a trunk of a user (see portion around trunk of user in fig 1; see also [0039], lines 11-13) to apply compression to the trunk and at least a portion of both legs of the user (see location of trunk garment in fig 1; portion of both thighs is covered by the garment), wherein the trunk garment comprises trunk pressure applying regions (114, fig 1) controllable to apply pressure to the trunk garment (see [0041], lines 1-4), wherein the pressure applying regions are concentrically positioned about the trunk of the user (see annotated Chase fig 1 (b) above) such that the one trunk pressure applying region substantially lies in a plane perpendicular to an axis (see annotated Chase fig 1 (b) above) 
With respect to claim 25, Chase discloses that the system further comprises a controller (150, fig 1) to control pressure applied by the trunk pressure applying regions (see [0053], lines 1-4) to move lymph (treatment of lymphedema; see [0003], line 2) from the trunk
With respect to claim 26, Chase discloses Chase discloses a compression garment system (100, fig 1) comprising a leg garment (see annotated Chase fig 1 above) to donned about a left leg of the user to apply compression to the leg (see [0039], lines 15-18), wherein the leg garment comprises one or more leg pressure applying regions (114, fig 1) controllable to apply pressure to at least a portion of the leg (see [0042], lines 4-7), wherein the left leg garment extends from an upper end region (see annotated Chase fig 1 above) to a lower end region (see annotated Chase fig 1 above), wherein the upper end region is located proximate at least a femoral region of the leg of the user (the femoral region is the upper leg which is near the upper region) and the lower end region is located proximate of the tarsal region (the lower region is located near the foot or tarsal region, fig 1), wherein the system further comprises tubing (155, fig 1) operably coupled to the leg pressure applying regions to transmit fluid to the leg pressure applying regions (see [0059], lines 8-11), wherein the tubing is coupled to and extends from the leg garment between the upper end region and the lower end region (the tubing connects to the plurality of pressure applying regions throughout the leg garment, the tubing is between the furthest toe tip of the lower region and the upper region).
With respect to claim 32, Chase discloses that the left leg garment further comprises a calf garment portion (see ‘leg portion’ in annotated Chase fig 1 above; calf portion is located on the calf of the user (10)) wherein the leg pressure applying regions of the calf garment portion 
With respect to claim 33, Chase discloses that the heel element defines a curvature (see ‘leg portion’ of fig 1; where the heel is near the lower portion of the leg and is curved to fit the heal of the user) to follow the curvature of the tarsal region of the leg of the user to receive the heel of the leg of the user and to provide curvature of the leg garment from the crural region to the pedal region of the leg of the patient when the leg garment is donned (heel portion fits the heel of the user as seen in fig 1).
	With respect to claim 35, Chase discloses that the system further comprises a controller (150, fig 1) to control pressure applied by the leg pressure applying regions (see [0053], lines 1-4) to move lymph (treatment of lymphedema; see [0003], line 2) from the leg.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Noskowicz (2014/0194796).

    PNG
    media_image2.png
    358
    440
    media_image2.png
    Greyscale






Annotated fig 14 of Noskowicz.
With respect to claims 5,18, and 27, Chase discloses tubing operably coupled to the trunk pressure applying portions (see claims 3 and 17 above) and leg pressure applying portions (see claim 26 above) but lacks a strain relief portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tubing of Chase to include the strain relief portion as taught by Noskowicz so as to increase the integrity of the system.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of O'Brien (8522364).
With respect to claim 6, Chase discloses the upper end region of the trunk garment (see claim 3 above) but lacks loop portions to be grasped when donning the trunk garment.            
However, O’Brien teaches a garment (400, fig 4 of O’Brien) with loop portions (410, 412, 414, 424, fig 4 of O’Brien) to be grasped for assisting in the donning of the garment (the loops can be grasped so can be held when putting on).            
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper end region of Chase’s garment to include loop portions as taught by O’Brien, so as to make it easier to put on the garment for use.            
With respect to claim 28, the modified Chase shows the leg garment comprises one or more loop portions (410, 412, 414, 424, fig 4 of O’Brien) proximate the upper end region of the leg garment (see modification in claim 6) to be grasped by a user when donning the leg garment to assist in donning the leg garment (the loops can be grasped so can be held when putting on).
Claims 8-9, 21-22, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wennen (2017/0258672).

    PNG
    media_image3.png
    718
    470
    media_image3.png
    Greyscale












Annotated fig 1 of Chase.
With respect to claims 8 and 21, Chase discloses a first anterior end region (region under the flap which element 122 is attached in fig 1 of Chase) but lacks a wraparound portion.            
However, Wennen teaches a wraparound portion (110, fig 5) extending from a first anterior end region (134, fig 4) to a second anterior end region (inside of 110, fig 5) and configured to be wrapped about the user's trunk (fig 6), wherein the second anterior region is removably coupled to the first anterior region at an attachment area (136, fig 3; see [0036], lines 8-12) to don the trunk garment about the trunk of the user (see [0036], lines 8-12).            

With respect to claims 9 and 22, the modified Chase shows that the wraparound portion defines a mitt opening (121, fig 5 of Wennen) proximate the second anterior end region (near element 110 of Wennen as defined by claims 8 and 21) to receive a hand of the user (see user’s hand in fig 5 of Wennen) to move the wraparound portion about the trunk of the user (see [0041], lines 7-10 of Wennen).
With respect to claim 36, the modified Chase shows a wraparound portion (110, fig 5) extending from a first anterior end region (134, fig 4) to a second anterior end region (inside of 110, fig 5) and configured to be wrapped about the user's trunk (fig 6), a left upper leg portion (see annotated fig 1 of Chase above) configured to wrapped about at least a portion of left leg of the user (see labeled flap 1 and flap 2 in the annotated fig 1 of Chase; the flaps wrap around and attach to each other to perform compression on the leg) to apply compression to at least a portion of the left leg of the user when the trunk garment is donned by the user, and as best understood, a right upper leg portion (see annotated fig 1 of Chase above) configured to wrapped about at least a portion of right leg of the user to apply compression to at least a portion of the right leg of the user when the trunk garment is donned by the user (covers the upper portion of the user’s leg and applies compression to that region).
With respect to claim 37, as best understood the modified Chase shows the trunk garment extends from an upper end region to a lower end region (see annotated fig 1 of Chase above), but 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have constructed the right and left upper leg portions of the modified Chase to have an upper right leg portion identical to the upper left leg portion (see annotated Chase fig 1 above), since the mere duplication of the essential working parts of a device involves only routine skill in the art, and since the replicated upper leg portion would perform the same compression function on both leg regions. MPEP 2144.04 VI. (B)
With respect to claim 38, as best understood the modified Chase shows that each of the left and right upper leg portions (see annotated fig 1 of Chase above) extend beyond the coxal region towards the patellar region (the left and right regions are located on at least apportion of the left and right leg, therefore they are beyond the coxal region) of the user when the trunk garment is donned by the user.
Claims 13 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Czaplewski (2006/0117598).
With respect to claims 13 and 34, Chase discloses that the leg garment extends from an upper end region (see annotated Chase fig 1 above)to a lower end region (see annotated Chase fig 1 above), wherein the upper end region is located proximate at least a femoral region of the leg of the user (the femoral region is the upper leg which is near the upper region) and the lower end region is located proximate of the tarsal region (the lower region is located near the foot or tarsal region, fig 1) but lacks a strap element.            
However, Czaplewski teaches a strap element (22, fig 4) to receive a portion of the foot of the other leg of the user (user can use a portion of his/her sole) to assist in removing the leg 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower end region of the garment of Chase with the strap portion as taught by Czaplewski so as to aid in the removal of the garment.
Claims 23 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Wennen as applied to claims 8 and 21 above, and further in view of Horn (2014/0259555).
With respect to claim 23, the modified Chase shows all the elements as claimed above but lacks a sacrificial attachment portion.
However, Horn teaches a sacrificial attachment portion (58, fig 7) removably coupled to the first (60/62, fig 7) and second (12/22, fig 7) anterior regions, wherein the removable coupling between the sacrificial attachment portion and the first anterior region is stronger than the removable coupling between the sacrificial attachment portion and the second anterior region (see [0033], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second anterior regions of the modified Chase to include the sacrificial attachment as taught by Horn, so as to provide a strong connection between the anterior regions.
With respect to claim 31, the modified Chase shows a- 45 - plurality of leg strap portions (thigh strap; see annotated Chase fig 1 above) that extend across a portion of the user's leg and are removably coupled (wrap around; see [0039], lines 1-3) to a leg attachment region (the area .
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chase in view of Roth (7044924).
With respect to claim 29, Chase shows a- 45 - plurality of leg strap portions (thigh strap; see annotated Chase fig 1 above) that extend across a portion of the user's leg and are removably coupled (wrap around; see [0039], lines 1-3) to a leg attachment region (the area of the garment where the two portions overlap) but lacks a loop coupled to the leg strap.
However, Roth teaches a compression garment (200, fig 2A) with leg straps (210/240, fig 2B) each with a loop portion (222, fig 2B) to be grasped for donning the garment (see col. 5, lines 64-67 and col. 6 lines 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg strap portions of Chase to include loops as taught by Roth so as to provide an easy gripping area to help put on the garment.
Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 15, third paragraph that "those skilled in the art would understand that when the trunk garment is donned about the trunk of the user, each of the one or more trunk pressure applying regions would substantially lie in a plane perpendicular to an axis extending substantially along the spine". This argument is not taken well since the reference point relied on the user and the user's body position which can vary, making the claim indefinite. Thus, the rejection stands. 
The argument for independent claim 1, is not taken well since applicant states "at least a portion of both legs" but the Chase reference covers the top of the right leg and the entire left leg. Thus, the rejection stands. 
Applicant argues on page 17, for independent claim 14 that "Chase et al. do not substantially lie in a plane perpendicular to an axis extending substantially along the spine of the user". Argument is not taken well since in addition to the 112(b) indefinite rejection, Examiner's annotated figure shows one pressure applying region extends substantially, as claimed. Thus the rejection stands. 
On page 20, applicant argues a 35 U.S.C §103 rejection by stating "the finger loop 22 of bootie 8 of Czaplewski et al. is not adapted to receive a portion of the foot of the other leg". Argument is not taken well since there is no structure preventing the user from user their foot to step on the loop to remove the garment. Thus, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153.  The examiner can normally be reached on Monday - Friday 7:30 a.m. - 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KELSEY E BALLER/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785